PER CURIAM:
Waynely Brown appeals a district court order denying his motion to compel the Government to file a Federal Rules of Criminal Procedure Rule 35(b) motion. We have reviewed the record and the district court opinion and affirm for the reasons cited by the district court. See United States v. Waynely, No. CR-99-75 (W.D.N.C. Aug. 29, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED